In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1426V
                                        UNPUBLISHED


    SEAN HOLTZCLAW,                                         Chief Special Master Corcoran

                        Petitioner,                         Filed: April 12, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Christine Mary Becer, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On September 18, 2019, Sean Holtzclaw filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered from a right shoulder injury as a result
of receiving the flu vaccine on September 26, 2017. Petition at 1. The case was assigned
to the Special Processing Unit of the Office of Special Masters.

        On April 8, 2021, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent states that Petitioner’s claim meets the Table criteria for SIRVA.
Id. at 3. Respondent further agrees that “[P]etitioner had no history of pain, inflammation
or dysfunction of the affected shoulder prior to intramuscular vaccine administration that

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
would explain the alleged signs, symptoms, examination findings, and/or diagnostic
studies occurring after vaccine injection; he suffered the onset of pain within forty-eight
hours of vaccine administration; his pain and reduced range of motion were limited to the
shoulder in which the intramuscular vaccine was administered; and there is no other
condition or abnormality present that would explain petitioner’s symptoms,” and therefore,
Petitioner is entitled to a presumption of vaccine causation. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2